IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
HIGH COUNTRY PAVING, INC., CV 18-163-M—DWM
Plaintiff,
VS. ORDER

UNITED FIRE & CASUALTY CO.,

Defendant.

 

 

The Ninth Circuit Court of Appeals having denied Plaintiff High Country
Paving, Inc.’s petition for writ of mandamus, (see No. 19-72853 (Apr. 2, 2020)),

IT ORDERED that the stay in this case is LIFTED.

IT IS FURTHER ORDERED that High Country shall disclose the
documents identified in this Court’s November 4, 2019 Order, (see Doc. 77), to
Defendant United Fire & Casualty Co. on or before April 10, 2020.

A trial schedule will be set by separate order.

of
AR
DATED this fL day of April, 2020.

    

a

rs1o Reh,
Donald W. Malloy, District Judge
United States District Court
